Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-13 and 15-21 are allowable.  The prior art of record does not teach:
From claim 1 as amended, a light emitting module comprising: a composite board comprising: a circuit board embedded within the embedding opening of the thermally conductive peripheral board, the circuit board comprising a metal core, the circuit board being embedded within the embedding opening such that the metal core is in thermal communication with the peripheral board.
Claims 2-9 depends on claim 1.
Claim 10 as amended, is allowable for incorporating limitations of former claim 14 indicated to be allowable subject matter for the reasons provided in items no. 56 and 58 on page 15 of the Non-Final Office Action of July 22, 2021. 
Claims 11-13 and 15-16 depend on claim 10.
Claim 17 as amended, a composite board comprising: a circuit board embedded within the embedding opening of the thermally conductive peripheral board, the circuit board comprising a metal core, and the circuit board being embedded within the embedding opening such that the metal core is in thermal communication with the peripheral board.
Claims 18-20 depend on claim 17.
Newly submitted claim 21 is allowable as being subject matter of original claim 10 and claim 13 of which the subject matter of claim 13 is indicated as being allowable subject matter for the reasons given in items no. 56 and 57 on page 15 of the Non-Final Office Action of July 22, 2021.
Claims 1, 10 and 17 having been amended to address the informality indicated in item no. 4 on page 2 of the Non-Final Office Action of July 22, 2021.  The claim objections are withdrawn.
The terminal disclaimer filed on September 23, 2021 and approved.  See item no. 11 below.  The nonstatutory double patenting rejections of claims are withdrawn.  
For reasons given above in item no. 1-8, the claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,951,932 and U.S. Patent No. 10,520,139 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

September 28, 2021
AC